Case 2:20-cv-02020-PKH Document 34              Filed 01/04/21 Page 1 of 1 PageID #: 357




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

ANTHONY SMITH GORDON                                                               PLAINTIFF

v.                                  No. 2:20-CV-02020

SHERIFF RON BROWN, et al.                                                      DEFENDANTS

                                           ORDER

       The Court has received a report and recommendations (Doc. 33) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court dismiss Plaintiff’s case without prejudice

for failure to prosecute. The report and recommendations (Doc. 33) is ADOPTED.

       IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 4th day of January, 2021.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
